
	
		IV
		111th CONGRESS
		1st Session
		S. RES. 307
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 7, 2009
			Mr. Bunning (for
			 himself, Mr. Johanns,
			 Mr. DeMint, Mr.
			 Crapo, Mr. Vitter,
			 Mr. Thune, Mr.
			 Risch, Mr. Gregg,
			 Mr. Grassley, Mr. Wicker, Mr.
			 Ensign, Mr. Coburn,
			 Mr. Inhofe, Mr.
			 Sessions, Mr. Voinovich,
			 Mr. Chambliss, Mr. Cornyn, Mr.
			 Brownback, Mr. Barrasso,
			 Mr. Enzi, Mr.
			 Burr, Mr. Corker,
			 Mr. Kyl, Mr.
			 McCain, Mr. Alexander, and
			 Mr. Roberts) submitted the following
			 resolution; which was referred to the Committee on Rules and
			 Administration
		
		RESOLUTION
		To require that all legislative matters be
		  available and fully scored by CBO 72 hours before consideration by any
		  subcommittee or committee of the Senate or on the floor of the
		  Senate.
	
	
		1.Public availability of legislation and the
			 cost of that legislation
			(a)CommitteesRule XXVI of the Standing Rules of the
			 Senate is amended by inserting at the end thereof the following:
				
					14. (a)It shall not be in order in a subcommittee
				or committee to proceed to any legislative matter unless the legislative matter
				and a final budget scoring by the Congressional Budget Office for the
				legislative matter has been publically available on the Internet as provided in
				subparagraph (b) in searchable form 72 hours (excluding Saturdays, Sundays, and
				holidays except when the Senate is in session on such a day) prior to
				proceeding.
					(b)With respect to the requirements of
				subparagraph (a)—
						(1)the legislative matter shall be available
				on the official website of the committee; and
						(2)the final score shall be available on the
				official website of the Congressional Budget Office.
						(c)This paragraph may be waived or suspended
				in the subcommittee or committee only by an affirmative vote of
				2/3 of the Members of the subcommittee or committee. An
				affirmative vote of 2/3 of the Members of the subcommittee
				or committee shall be required to sustain an appeal of the ruling of the Chair
				on a point of order raised under this paragraph.
					(d)(1)It shall not be in order in the Senate to
				proceed to a legislative matter if the legislative matter was proceeded to in a
				subcommittee or committee in violation of this paragraph.
						(2)This subparagraph may be waived or
				suspended in the Senate only by an affirmative vote of 2/3
				of the Members, duly chosen and sworn. An affirmative vote of
				2/3 of the Members of the Senate, duly chosen and sworn,
				shall be required in the Senate to sustain an appeal of the ruling of the Chair
				on a point of order raised under this subparagraph.
						(e)In this paragraph, the term
				legislative matter means any bill, joint resolution, concurrent
				resolution, conference report, or substitute amendment but does not include
				perfecting
				amendments.
					.
			(b)SenateRule XVII of the Standing Rules of the
			 Senate is amended by inserting at the end thereof the following:
				
					6.
				(a)It shall not be in order in
				the Senate to proceed to any legislative matter unless the legislative matter
				and a final budget scoring by the Congressional Budget Office for the
				legislative matter has been publically available on the Internet as provided in
				subparagraph (b) in searchable form 72 hours (excluding Saturdays, Sundays, and
				holidays except when the Senate is in session on such a day) prior to
				proceeding.
					(b)With respect to the requirements of
				subparagraph (a)—
						(1)the legislative matter shall be available
				on the official website of the committee with jurisdiction over the subject
				matter of the legislative matter; and
						(2)the final score shall be available on the
				official website of the Congressional Budget Office.
						(c)This paragraph may be waived or suspended
				in the Senate only by an affirmative vote of 2/3 of the
				Members, duly chosen and sworn. An affirmative vote of 2/3
				of the Members of the Senate, duly chosen and sworn, shall be required in the
				Senate to sustain an appeal of the ruling of the Chair on a point of order
				raised under this paragraph.
					(d)In this paragraph, the term
				legislative matter means any bill, joint resolution, concurrent
				resolution, conference report, or substitute amendment but does not include
				perfecting
				amendments.
					.
			2.Protection of classified
			 informationNothing in this
			 resolution or any amendment made by it shall be interpreted to require or
			 permit the declassification or posting on the Internet of classified
			 information in the custody of the Senate. Such classified information shall be
			 made available to Members in a timely manner as appropriate under existing laws
			 and rules.
		
